The opinion of the Court was delivered by
Manning, J.
The defendant was indicted for the murder of one Peggy Johnson and on conviction was sentenced to be hanged. lie relies for reversal upon several bills of exception and a motion for a new trial.
1. Iiis application for a change of venue was rejected for the reason that the evidence did not sustain it.
If the motion had stood upon tho testimony of the defendant’s own •witnesses, the ruling of the lower judge would have been amply justified. That testimony shewed affirmatively that there wa’s an entire .•absence of prejudice or feeling sufficiently strong to affect the verdict •of a jury.
2. A continuance was prayed to obtain the testimony of one Stovall. The judge refused it but postponed the trial for a week and Stovall then appeared and the defendant had the benefit of his testimony.
3. A continuance was prayed again to obtain the testimony of one Hibson wbo lived in Mississippi.
It was manifestly a device to gain time. The crime had been committed two years and more before tho trial, during which time the defendant had been a fugitive from justice until the last six months of it when he was confined in the parish jail. He had thus ample time to have obtained tbe attendance of his witness if he were obtainable. A letter was produced from him stating he should not come until just before the .trial but would be there then. Prom internal evidence as *787well as from other circumstances this letter has the appearance of being manufactured for the occasion. The affidavit supporting the motion for continuance states that Gibson saw the killing while the affidavit for a continuance because of Stovall’s absence states that the latter witness alone saw it, and therefore each contradicted the other.
It has been so often held that granting continuances rests in the ■sound discretion of the trial judge that the repetition of it is wearisome. State v. Finn, 31 Ann., 408; State v. Fulford, 33 Ann., 679; State v. Ford, not yet reported. The judge wisely exercised that dis•eretiou in the present instance in refusing the continuance.
4. A third motion for a continuance was made on the ground that the prisoner was insane, it being alleged that he had fits of insanity, one of them having overtaken him at the moment of the homicide and another having attacked him right there on the trial so that he was temporarily unable to make any suggestions to his counsel or to assist in Ms defence.
Unluckily for this last resort of imperilled criminals the doctors whom the defendant called to the stand to prove his mental wreck swore that in negro lingo he was “playing ’possom,” and as soon as the motion was overruled he did in fact recover his mental equilibrium and was vigilant and ready in prompting Iris counsel throughout the trial.
5. Sundry bills were taken to the refusal of the court to exclude jurymen for alleged incompetence. Their answers on voir dire were the usual ones, i. e. that they liad heard of the case in general rumour but not from the witnesses, had formed opinions adverse to the prisoner but they were not fixed and would yield to the evidence, and :such like.
We have had occasion more than once latterly to say emphatically ■that these and even stronger expressions do not disqualify jurymen. State v. Dugay, 35 Ann., 327; State v. McGee, 36 Ann., 206; State v. Birdwell, Idem, 859.
A motion for a new trial embodied all these objections that are the subjects of the bills and an additional one that the majority of the jurymen were negroes and that the defendant is a negro preacher and had small chance of escape from sucha thrall. But the result—an unqualified verdict that entails hanging—shews that these people may on •occasion be safely entrusted to assist in the administration of criminal justice.
Judgment affirmed.